Citation Nr: 0021993	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-12 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture.

2.  Entitlement to service connection for residuals of a 
right wrist fracture.

3.  Entitlement to service connection for a dislocated right 
shoulder with degenerative joint diseases (DJD).

4.  Entitlement to service connection for residuals of a jaw 
injury.

5.  Entitlement to service connection for residuals of a 
laceration, right foot.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The appellant had active service from July 1974 to July 1977.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana Regional office (RO), of the Department of Veterans 
Affairs (VA). 

A video hearing was held in April 2000, before the Board 
Member rendering this decision, sitting in Washington, DC, 
and the appellant and his representative sitting in New 
Orleans, Louisiana.  The Board Member has been designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 2000).  A transcript of the 
hearing testimony is on file.

At the outset it is determined that the RO has found the 
instant claims to be well grounded, and has undertaken some 
development of the claims.  In view of testimony offered at 
the personal hearing on appeal, additional development, as 
set forth below is indicated.  The VA's duty to assist the 
veteran includes the duty to obtain relevant medical reports 
where indicated by the facts and circumstances of the case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990); and Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The VA has a duty to obtain its own records which 
are deemed to be constructively of record.  See Bell, supra.

At the personal hearing on appeal it was noted that reference 
in the records had been made to a laceration of the left 
foot.  It was, rather, clarified at that hearing that this 
was not the claim, but that rather, the laceration had been 
to the right foot.  In view of this testimony, the claim of 
service connection for the residuals of a laceration of the 
left foot is withdrawn.  As the case is otherwise in need of 
development, the RO will have the opportunity to do initial 
review of this issue.

At the video hearing, the veteran testified that he had been 
involved in an automobile accident in service, in May 1977.  
He was taken for treatment to the Tripler Army General 
Hospital, and later transferred to Schofield Barracks for 
treatment.  More recently, he reported, he had received 
treatment for residuals of the automobile accident in the 
Opelousas General Hospital, as well as in the Alexandria, and 
New Orleans, Louisiana VA Medical Centers (VAMC).  It is 
noted that no records of any of this treatment have not been 
associated with the claims file.  These records must be 
obtained prior to appellate consideration. See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that if 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire them).

The record contains an extensive Honolulu Police Department 
accident report confirming that the appellant was injured in 
an automobile accident.  The accident report noted that he 
received lacerations to the left foot and back, as well as a 
fractured left thumb. The Board notes that service connection 
was granted for a left thumb fracture, and scar, upper back, 
as a result of the accident.  

The treatment records from Tripler Army General Hospital 
following the accident, are not in the file.  In fact, none 
of the veteran's active duty records are in the file, 
including his separation examination, two months after the 
accident.  The only service records on file are his DD-214, 
and an enlistment examination for the Army reserve dated in 
December 1984.  

The Board notes that the RO appears to have attempted to 
obtain the veteran's service medical records.  However, as 
noted, no active duty medical records were obtained.  It is 
not clear that the Reserve Unit was ever contacted as to 
whether they might have the records.

In addition, while the appellant requested the assistance of 
the RO in obtaining medical treatment records from Tripler 
Army Hospital, and Schofield Barracks Medical Center for any 
available medical records from May through June 1977, this 
apparently was not done.  

It appears that the veteran first notified VA of treatment at 
the Opelousas General Hospital, and the Alexandria, and New 
Orleans, Louisiana VAMCs, during his video hearing.  He 
indicated that some of the treatment was before he entered 
the Reserve duty in 1984.  It was also indicated that on 
visits to VA facilities, he had submitted private medical 
records to treating personnel.  To ensure full compliance 
with due process requirements, the RO should make 
arrangements to ensure that all missing records are obtained, 
and then the RO should schedule the veteran for a 
comprehensive VA examination.

Finally, as noted, the Board notes that in the video hearing, 
the veteran testified that all his injuries occurring in the 
automobile accident were involving his right side, and not 
his left side.  His representative also stated that the 
Honolulu police report was incorrect insofar as they referred 
to the left foot being injured instead of the right foot.  
Also, the file contains a buddy statement attesting that the 
injuries were all to his right side, and not the left side.

Accordingly, the case is REMANDED for the following 
development:

1. The RO should request that the veteran 
provide a list of all those (VA and 
private medical providers) who have 
treated him for any residuals of the in-
service automobile accident, including a 
right ankle fracture; a right wrist 
fracture; dislocated right shoulder with 
DJD; a jaw injury; and a laceration, 
right foot. The Board is particularly 
interested in any and all treatment 
received at the New Orleans, or 
Alexandria, Louisiana, VAMC. With respect 
to any VA records, all records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche. 
Associate all records received with the 
claims file.

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim. 
If the appellant desires to have the RO 
assist in obtaining private records, he 
should so notify the RO and provide 
appropriate forms so that the RO may 
assist in the undertaking as noted.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2. The RO should again attempt to obtain 
appellant's service medical records for 
his period of service, including from 
July 1975 to July 1977, and associate 
them with the claims folder.  This 
attempt should be made through the NPRC, 
and Army Reserve.  Updated requests 
should be specific as to the claimed 
hospitalizations, so that hospital 
records are stored separately, they may 
also be obtained.  If not available, the 
RO should establish, to the extent 
possible, the reason for the non-
availability, and an effort to obtain 
appellant's service personnel records 
from other appropriate organizations 
should be made.  

3. The RO should also contact Tripler 
Army General Hospital, and Schofield 
Barracks Medical Center and obtain any 
service medical treatment records for the 
appellant for the period from May 1977 
through July 1977, and associate them 
with the claims folder.  If not 
available, the RO should establish, to 
the extent possible, the reason for the 
non-availability.  

4.  After obtaining as many of the above 
records as possible, but rather records 
are obtained or not, the veteran should 
be scheduled for appropriate VA 
examinations to determine the nature and 
etiology of any residuals of the in-
service automobile accident, including a 
right ankle fracture; right wrist 
fracture; dislocated right shoulder with 
DJD; jaw injury; and laceration, right 
foot currently manifested, and the 
approximate date of onset of the 
disabilities. All indicated tests should 
be accomplished, and all clinical 
findings should be reported in detail. 
The entire claims folders should be 
reviewed by the examiner(s), and a 
statement to that effect must be included 
in the examination report.

The examiner is requested to examine the 
veteran, and render an opinion, with the 
degree of probability expressed, 
regarding; 

(a) Whether currently manifested right 
ankle, foot, wrist, shoulder with DJD, 
and jaw pathology, if any, is causally or 
etiologically related to military 
service, or the in service automobile 
accident. 

(b) If so, to what extent, stated in 
terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors, if any?

Specifically reference is to be made to 
the 1977 history of the automobile 
accident.  All findings and opinions 
should be clearly set forth, and it 
should be noted whether the opinions 
reached were based in part by clinical 
history provided by the veteran.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report. 

5.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should again 
evaluate the claim for service 
connection, to include consideration of 
the residuals of laceration to the right 
foot.  To the extent the benefits sought 
are not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holdings.  Thereafter, the 
appellant and his representative shall be 
provided time to respond to the document.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


